Citation Nr: 1035210	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  10-32 804	)	DATE
	)
	)

Received from the Department of Veterans Affairs Regional Office 
in
Wichita, Kansas


THE ISSUE

Propriety of the termination of the Veteran's non-service-
connected pension payments as of February 1, 2005, due to the 
Veteran's status as a fugitive felon.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach




REMAND

The Veteran served on active duty, under honorable conditions, 
from July 1943 to February 14, 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the Department of 
Veterans Affairs (VA) Pension Management Center, located at the 
Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In March 2005, the Veteran was awarded non-service-connected 
pension benefits.  He was informed that effective February 1, 
2005, he would receive monthly payments in the amount of $329.00.  

In a VA Form FFP-3 (VA Investigative Summary Form), printed in 
January 2009, VA's Office of the Inspector General, Fugitive 
Felon Program, notified the RO that the Veteran was the subject 
of a valid, outstanding arrest warrant.  Warrant Number 9108195 
had been issued by the Sheriff of Pinellas County, Florida, on 
July 23, 1993.  The reported offense was obstructing justice.

In February 2010, a VA Veterans Service Representative reported 
that in a telephone call with the Warrant Department of the 
Pinellas County Sheriff's Office, she had confirmed the warrant 
number and date of issue.  However, the reported offense was 
grand theft, an offense different than reported to the VA 
Inspector General.  

Nevertheless, in light of the foregoing, VA found the Veteran to 
be a fugitive felon, and in February 2010, VA informed the 
Veteran that it had terminated his pension, effective February 1, 
2005.  See 38 C.F.R. § 3.666 (2009).  That action resulted in an 
overpayment of $30,612.00.  The Veteran disagreed with the 
termination of his pension benefits, and this appeal ensued.

Pension is not payable on behalf of a veteran for any period 
during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B 
(West Supp. 2010); 38 C.F.R. § 3.666(e)(1).  A fugitive felon is 
a person who is a fugitive by reason of:  fleeing to avoid 
prosecution, or custody or confinement after conviction for an 
offense, or an attempt to commit an offense, which is a felony 
under the laws of the place from which the person flees; or 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 U.S.C.A. 
§ 5313B(b); 38 C.F.R. § 3.666(e)(2).

The Veteran contends that he is not a fugitive felon.  He states 
that he is not fleeing from the law and, in this regard, notes 
that his status has not been reported to the National Crime 
Information Center.  Moreover, he notes that in its report to the 
VA Inspector General the Pinellas County Sheriff's Office 
indicated that it would not extradite him or take other action.  

During a January 2010 hearing at before a VA Decision Review 
Officer at the Wichita RO, the Veteran testified that his status 
as a fugitive felon had also caused the termination of his Social 
Security benefits.  However, he noted that those benefits had 
been reinstated, after the Social Security Administration (SSA) 
had received a fax from the Pinellas County Sheriff's Office.  

Although the Veteran did not have a copy of the fax from the 
Pinellas County Sheriff's Office, the Board notes that the 
Veteran's SSA records have not been requested for association 
with the claims file.  Such records could well be relevant to his 
claim.  The Board finds that the claim should be remanded in 
order to obtain the SSA records.

In August 2010, pursuant to the Veteran's wishes, the American 
Legion, revoked its representation of the Veteran.  See 38 C.F.R. 
§ 20.608(a) (2009).  To date, however, the Veteran has not been 
informed, specifically, of his options for obtaining new 
representation.  This should be done on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development of 
his claim, including his options to appoint 
a new representative.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.159 (2009).

2.  Contact the Warrant Department of the 
Sheriff's Office in Pinellas County, 
Florida, and obtain a copy of Warrant 
Number 9108195, issued on July 23, 1993.  
If a copy of the warrant cannot be 
obtained, have the Sheriff's Department, in 
writing on letterhead stationery, verify:  
the identity of the individual, the offense 
for which the warrant was issued, and 
whether the offense is a felony.

3.  Request the Veteran's records from SSA, 
including but not limited to, its decision 
to terminate his benefits in November 2008 
and its decision to reinstate those 
benefits in April 2009. 

4.  A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  Efforts to obtain the above-
identified records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

5.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then re-adjudicate the issue 
of the propriety of the termination of the 
Veteran's non-service-connected pension 
payments as of February 1, 2005, due to the 
Veteran's status as a fugitive felon.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative, if any, must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

